Opinion by
Judge Pryor:
There is no controversy as to the fact that the conveyance of the land, the title to which is in dispute, was made to Anderson and his wife. They held jointly, and on the death of the wife her interest in the land passed to her child (the present appellee), subject to the husband’s curtesy. The parties all claim title in the same manner and under the same deed. (That there is a defect in the deed of Montgomery does not prejudice the appellant, for it tends to divest him of title as well as the appellee. But the Montgomerys or their heirs, answer, disclaiming title, and this court will not presume that the attorney has filed an answer without any authority, and if he had, the appellant has no right to this land as against the appellee.
The judgment is therefore affirmed.